Case 3:18-cv-00637-BJD-PDB Document 167 Filed 04/12/19 Page 1 of 3 PageID 1189



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

 IATRICE EDWARDS,
 Individually and on Behalf
 Of All Others Similarly Situated,

        Plaintiff,
                                                      CASE NO: 3:18-cv-00637-MMH-JRK
 v.

 CIS SERVICES, LLC, et. al.,

       Defendants.
 ______________________________________/

       MOTION TO STRIKE CONSENT TO SUE FILED BY ANGELA DOUGLAS
               AND INCORPORATED MEMORANDUM OF LAW

        Defendants, CIS Services, LLC; CIS Claims Services, LLC; CIS Group of Companies,

 LLC; CIS Group, LLC; and Michael E. Stanley (collectively, “Defendants”), by and through

 their undersigned counsel, and pursuant to Fed. R. Civ. P. 12(f), respectfully move to strike the

 consent to sue filed by Angela Douglas [DE 148] as untimely, and in support thereof state:

        1.      On or about November 16, 2018, this Court entered an Order granting Plaintiffs’

 Motion for Conditional Certification and setting the deadline for potential class members to opt-

 in for “no later than February 11, 2019.” [DE 91, at 10].

        2.      On or about March 22, 2019, one month and eleven days after the Court’s opt-in

 deadline, Plaintiffs filed a Consent to Sue Under the Federal Fair Labor Standards Act on behalf

 of potential class member, Angela Douglas. [DE 148].
Case 3:18-cv-00637-BJD-PDB Document 167 Filed 04/12/19 Page 2 of 3 PageID 1190



           3.     The Consent to Sue by Angela Douglas [DE 148] was filed after the Court’s

 deadline for potential class members to opt-in to this action, and thus Defendants respectfully

 request that it be stricken as untimely.

                                     MEMORANDUM OF LAW

           Under Federal Rule of Civil Procedure 12(f), the district court may strike from a pleading

 “any insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” See

 Fed. R. Civ. P. 12(f). Striking is appropriate where, as here, a party fails to seek leave of court

 before filing an unauthorized pleading. See Rogers v. Hartford Life & Accident Ins. Co., 2012

 WL 2395194, at *1 n.1 (S.D. Ala. June 22, 2012). The decision to strike a pleading rests with the

 district court’s broad discretion. See Microsoft Corp. v. Jesse’s Computers & Repair, Inc., 211

 F.R.D. 681, 683 (M.D. Fla. 2002). Here, Plaintiffs filed the Consent to Sue by Angela Douglas

 [DE 148] well after the Court’s opt-in deadline and without asking leave from the Court to do so

 or providing good cause to justify the untimeliness of the filing. Accordingly, Defendants

 respectfully request that it be stricken.

           WHEREFORE, Defendants respectfully request the entry of an order striking the Consent

 to Sue by Angela Douglas [DE 148] and for such other and further relief as this Court deems

 proper.




                                                   2
Case 3:18-cv-00637-BJD-PDB Document 167 Filed 04/12/19 Page 3 of 3 PageID 1191



                  CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

         Pursuant to Local Rule 3.01(g) I hereby certify that the counsel for the movant has

 conferred in good faith with counsel for Plaintiffs regarding their position on the relief requested

 herein, and that counsel for the Plaintiffs has advised that they object to the relief requested.

                                               Respectfully submitted,

                                               /s/ Mary Ruth Houston
                                               FRANK A. ZACHERL, ESQ.
                                               Florida Bar No. 869094
                                               Email: fzacherl@shutts.com
                                               SHUTTS & BOWEN LLP
                                               200 S. Biscayne Blvd., Ste. 4100
                                               Miami, FL 33131
                                               Telephone: (305) 347-7305
                                               Facsimile: (305) 347-7705

                                               -AND-

                                               MARY RUTH HOUSTON, ESQ.
                                               Florida Bar No. 834440
                                               Email: mhouston@shutts.com
                                               JACLYN S. CLARK, ESQ.
                                               Florida Bar No. 117652
                                               Email: jclark@shutts.com
                                               SHUTTS & BOWEN LLP
                                               300 S. Orange Ave., Ste. 1600
                                               Orlando, FL 32801
                                               Telephone: (407) 423-3200
                                               Facsimile: (407) 425-8316

                                               Attorneys for Defendants

                                   CERTIFICATE OF SERVICE

         I hereby certify that I have this 12th day of April, 2019, electronically filed the foregoing

 with the Clerk of Court using the CM/ECF system, which will automatically send a notice of

 electronic filing to all counsel of record.

                                                  /s/ Mary Ruth Houston
                                                  Counsel

                                                     3
 ORLDOCS 16811266 1
